DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 

Claim 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 5-13 of U.S. Patent No. 10838484. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 10838484 defines a system for providing an indication of a hidden interactable object in a three-dimensional (3D) environment of a user, the system comprising: a display system of a wearable device configured to present a three-dimensional view to a user and permit a user interaction with objects in a field of regard (FOR) of a user, the FOR comprising a portion of the environment around the user that is capable of being perceived by the user via the display system, wherein the wearable device is configured to be head mounted, and wherein the display system is coupled to the wearable device such that the display system moves in conjunction with movements of the head of the user, wherein the display system comprises a first light field display for a first eye of the user and a second light field display for a second eye of the user, and wherein the first and second light field displays are configured to render a visual representation of an aura; a sensor configured to acquire data associated with a pose of the user; and a hardware processor in communication with the sensor and the display system, the hardware processor programmed to: determine a pose of the user based on the data acquired by the sensor; determine a field of view (FOV) of the user through the display system based at least partly on the pose of the user, the FOV comprising a portion of the FOR that is capable of being perceived at a given time by the user via the display system; identify a hidden interactable object, wherein the hidden interactable object comprises a virtual object within the FOV of the user that the user cannot directly perceive via the display system; access contextual information .
Claim in Application 17038734
Claim in Patent 10838484
1. A system for providing an indication of a hidden virtual object in a three-dimensional (3D) environment of a user, the system comprising: 
1. A system for providing an indication of a hidden interactable object in a three-dimensional (3D) environment of a user, the system comprising: 
a display system of a wearable device configured to present a three-dimensional view to a user, wherein the display system comprises a first light field display for a first eye of the user and a second light field display for a second eye of the user, and wherein the first and second light field displays are configured to render a visual representation of an aura; 
a display system of a wearable device configured to present a three-dimensional view to a user and permit a user interaction with objects in a field of regard (FOR) of a user, the FOR comprising a portion of the environment around the user that is capable of being perceived by the user via the display system, wherein the wearable device is configured to be head mounted, and wherein the display system is coupled to the wearable device such that the display system moves in conjunction with movements of the head of the user, wherein the display system comprises a first light field 

a hardware processor in communication with the sensor and the display system, the hardware processor programmed to: 
a sensor configured to acquire data associated with a pose of the user; and 
a hardware processor in communication with the sensor and the display system, the hardware processor programmed to: 
identify a virtual object within a Field of View (FOV) of the user via the display system; 
calculate a location of the virtual object in relation to the pose of the user; 
determine a pose of the user based on the data acquired by the sensor; 
determine a field of view (FOV) of the user through the display system based at least partly on the pose of the user, the FOV comprising a portion of the FOR that is capable of being perceived at a given time by the user via the display system; 
identify a hidden interactable object, wherein the hidden interactable object comprises a virtual object within the FOV of the user that the user cannot directly perceive via the display system; 
access contextual information associated with the hidden interactable object, wherein the contextual information comprises a location of the hidden interactable object in relation to the pose of the user; 
determine a visual representation of the aura associated with the hidden interactable object based on the contextual information that indicates the location of the hidden interactable object to the user, the visual representation comprising: 
a first visual representation of the aura associated with a first FOV of the first eye; and 
a second visual representation of the aura associated with a second FOV of the second eye; and 
render a first visual representation of the aura by the first light field display at a first edge of a first FOV associated with the first eye; and 
render the visual representation of the aura associated with the hidden interactable object such that at least a portion of the visual aura perceivable by the user is on an edge of the FOV of the user by: 
rendering the first visual representation of the aura by the first light field display at a first edge of the first FOV; and
render a second visual representation of the aura by the second light field display at a second edge of a second FOV associated with the second eye, 
rendering the second visual representation of the aura by the second light field display at a second edge of the second FOV, 
wherein the second visual representation does not match stereoscopically with the first visual representation and is rendered at a depth that is different than other virtual content rendered by the display system.
wherein the second visual representation does not match stereoscopically with the first visual representation and is rendered at a depth that is different than other virtual content rendered by the display system.


Conflicting claims numbers:
17038734
Claim 2
3
4
5
6
7
8
9
10
11
10838484
Claim 2
5
6
7
8
9
10
11
12
13



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Matsubara U.S. Patent Application 20150221115; and further in view of Lapstun U.S. Patent Application 20140035959.
Regarding claim 1, Salter discloses a system for providing an indication of an interactable virtual object in a three-dimensional (3D) environment of a user (paragraph [0014]: The augmented reality environment 100 may include a variety of real-world objects and a variety of virtual objects or visual features displayable with the real-world surfaces and objects… if user 106 requests information about nearby restaurants in environment 100, the augmented reality display device may display virtual object indications of the nearby restaurants), the system comprising:
a display system of a wearable device (display device 104) configured to present a three-dimensional view to a user, wherein the display system comprises a first light field display for a first eye of the user and a second light field display for a second eye of the user, and wherein the first and second light field displays are configured to render a visual representation 
a sensor (motion sensors 318) configured to acquire data associated with a pose of the user (paragraph [0021]: Display system 300 may further include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300); and
a hardware processor (controller 320) in communication with the sensor and the display system (paragraph [0022]: a controller 320 having a logic subsystem 322 and a storage subsystem 324 in communication with the sensors, gaze detection subsystem 310, display subsystem 304, and/or other components), the hardware processor programmed to:
identify a virtual object within a Field of View (FOV) of the user via the display system; calculate a location of the virtual object in relation to the pose of the user (paragraph [0014]: an icon 153 (e.g., a pin or other marking) may be overlaid on building 120 indicating that building 120 includes a restaurant; paragraph [0025]: the markers are displayed adjacent to a periphery 103 of the field of view 102, but may have any other suitable appearance. Further, the markers may be displayed in a location that represents a relative location of the corresponding out-of-view object; paragraph [0022]: detect objects located outside a field of view of the user, and to present indications of positional information associated with objects located outside the field of view of the user, among other tasks; paragraph [0028]: an appearance of a visual indicator may vary based on properties of the object, such as a distance from the object to the user and/or a direction from the object to the user);
render a first visual representation of the aura by the first light field display at a first edge of a first FOV associated with the first eye; and render a second visual representation of the aura by the second light field display at a second edge of a second FOV associated with the 
Salter discloses all the features with respect to claim 1 as outlined above. However, Salter fails to disclose a hidden virtual object, the second visual representation does not match stereoscopically with the first visual representation and is rendered at a depth that is different than other virtual content rendered by the display system. 
Matsubara discloses a hidden virtual object (paragraph [0041]: when detection of the marker corresponding to the stationary AR object ceases after a cancel of its stationary displaying state, the marker is hidden).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter’s to display hidden object as taught by Matsubara, to display real world and object associated with the marker combined with AR technique.
Salter as modified by Matsubara discloses all the features with respect to claim 1 as outlined above. However, Salter as modified by Matsubara fails to disclose the second visual representation does not match stereoscopically with the first visual representation and is rendered at a depth that is different than other virtual content rendered by the display system. 
Lapstun discloses the second visual representation does not match stereoscopically with the first visual representation and is rendered at a depth that is different than other virtual 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter and Matsubara’s to display different view for each eye as taught by Lapstun, to display relevant scene depth for the viewer.

Regarding claim 2, Salter as modified by Matsubara and Lapstun discloses the system of claim 1, wherein the first representation of the aura and the second representation of the aura are rendered separately for each eye to match the user's peripheral vision (Salter’s paragraph [0025]: In the depicted embodiment, the markers are displayed adjacent to a periphery 103 of the field of view 102, but may have any other suitable appearance. Further, the markers may be displayed in a location that represents a relative location of the corresponding out-of-view object; Lapstun’s paragraph [0005]: A viewer sees a different view from each eye; is able to fixate and focus on objects in the virtual scene at their proper depth (different depth); and experiences smooth motion parallax when moving relative to the display). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter’s to display hidden object as taught by Matsubara, to display real world and object associated with the marker combined with AR technique; and combine Salter and Matsubara’s to display different view for each eye as taught by Lapstun, to display relevant scene depth for the viewer.

Regarding claim 5, Salter as modified by Matsubara and Lapstun discloses the system of claim 1, wherein the visual representation of the aura comprising at least one of: a position, a shape, a color, a size, or a brightness (Salter’s paragraph [0051]: the property may comprise a global property or a context-specific (e.g. application specific) property… a color of a marker 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter’s to display hidden object as taught by Matsubara, to display real world and object associated with the marker combined with AR technique; and combine Salter and Matsubara’s to display different view for each eye as taught by Lapstun, to display relevant scene depth for the viewer.

Regarding claim 8, Salter as modified by Matsubara and Lapstun discloses the system of claim 1, wherein the virtual object comprises an object occluded from a user’s view (Matsubara’s paragraph [0041]: a negative decision is made at S305… when detection of the marker corresponding to the stationary AR object ceases after a cancel of its stationary displaying state, the marker is hidden). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter’s to display hidden object as taught by Matsubara, to display real world and object associated with the marker combined with AR technique; and combine Salter and Matsubara’s to display different view for each eye as taught by Lapstun, to display relevant scene depth for the viewer.

Regarding claim 9, Salter as modified by Matsubara and Lapstun discloses the system of claim 1, wherein the virtual object becomes perceivable in response to a user interface operation (Matsubara’s paragraph [0035]: when a positive decision is made at S305, the CPU 11 changes the display location of the AR object as needed according to changes in e.g., the location and inclination of the marker in the captured image). 


Regarding claim 10, Salter as modified by Matsubara and Lapstun discloses the system of claim 1, wherein the virtual object comprises a virtual element of a physical object (Matsubara’s paragraph [0041]: a negative decision is made at S305… when detection of the marker corresponding to the stationary AR object ceases after a cancel of its stationary displaying state, the marker is hidden; paragraph [0035]: when a positive decision is made at S305, the CPU 11 changes the display location of the AR object as needed according to changes in e.g., the location and inclination of the marker in the captured image; Salter’s paragraph [0025]: the markers may be displayed in a location that represents a relative location of the corresponding out-of-view object). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter’s to display hidden object as taught by Matsubara, to display real world and object associated with the marker combined with AR technique; and combine Salter and Matsubara’s to display different view for each eye as taught by Lapstun, to display relevant scene depth for the viewer.

Regarding claim 11, Salter as modified by Matsubara and Lapstun discloses the system of claim 1, wherein the hardware processor is programmed to:
receive a user input associated with the virtual object; and render the virtual object in response to the user input (Matsubara’s paragraph [0041]: a negative decision is made at S305… when detection of the marker corresponding to the stationary AR object ceases after a 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Salter’s to display hidden object as taught by Matsubara, to display real world and object associated with the marker combined with AR technique; and combine Salter and Matsubara’s to display different view for each eye as taught by Lapstun, to display relevant scene depth for the viewer.

Claim 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Matsubara U.S. Patent Application 20150221115, in view of Lapstun U.S. Patent Application 20140035959, and further in view of Lee U.S. Patent Application 20150091943.
Regarding claim 3, Salter as modified by Matsubara and Lapstun discloses the system of claim 1, wherein the hardware processor is further programmed to: 
detect a change in the pose of the user, and update the visual representation of the aura based on the updated location of the virtual object (Salter’s paragraph [0021]: Display system 300 may further include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300... The use of motion data may allow changes in gaze location to be tracked; paragraph [0013]: the field of view 102 may be substantially coextensive with the user's actual field of vision). However, Salter as modified by Matsubara and Lapstun fails to disclose determining an updated location of the virtual object in the FOV of the user based on the change in the pose of the user explicitly. 

Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Salter, Matsubara and Lapstun’s to determine an updated location as taught by Lee, to control an augmented reality layer in a wearable display device.

Regarding claim 4, Salter as modified by Matsubara, Lapstun and Lee discloses the system of claim 1, wherein the hardware processor is programmed to determine the placement of the aura by collinearly aligning an interior edge of the aura with at least one eye of the user (Lee’s paragraph [0068]: the moving direction and moving distance of the virtual object 413 belonging to the third layer is calculated based upon the moving direction and moving direction of the user's eye-gaze; Salter’s paragraph [0025]: In the depicted embodiment, the markers are displayed adjacent to a periphery 103 of the field of view 102).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Salter, Matsubara and Lapstun’s to determine an updated location as taught by Lee, to control an augmented reality layer in a wearable display device.

Regarding claim 7, Salter as modified by Matsubara, Lapstun and Lee discloses the system of claim 1, wherein the pose of the user comprises at least one of: a head pose or a direction of gaze (Lee’s paragraph [0068]: the moving direction and moving distance of the virtual object 413 belonging to the third layer is calculated based upon the moving direction and 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Salter, Matsubara and Lapstun’s to determine an updated location as taught by Lee, to control an augmented reality layer in a wearable display device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Matsubara U.S. Patent Application 20150221115, in view of Lapstun U.S. Patent Application 20140035959, and further in view of Osman U.S. Patent Application 20140364212.
Regarding claim 6, Salter as modified by Matsubara and Lapstun discloses all the features with respect to claim 5 as outlined above. However, Salter as modified by Matsubara and Lapstun fails to disclose the size of the aura indicates at least one of: a proximity or an urgency of the virtual object. 
Osman discloses the size of the aura indicates at least one of: a proximity or an urgency of the virtual object (paragraph [0141]: the size and proximity of the object that is rendered in the display screen may be proportional to the relative proximity of the real-world object to the user).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Salter, Matsubara and Lapstun’s to display object proportional to proximity as taught by Osman, to increase the interaction between user and the display system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616